Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are pending.
IDS filed on 11/07/2019 has been received and considered.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Zurek et al. (US 2018/0285059, A1), in view of  Buser et al. (US 2014/0043630).

     Regarding claim 1, Zurek teaches an audio-based operation system (the system of at least para. 0082, and 0063-0064 teaches at least modules 202, 206, and 304 of an audio-based operation system configured to receive from at least a plurality of smart devices audio-based input or operation including at least a user lecture targeted to fellow conferences and send wherein processed associated data to transmitted target conferences devices based on the received audio), 

an audio input-output device that receives an audio-based operation performed by a user device (receiving by the audio input-output device user audio lecture information from at least a first device of at least para. 0037-0038, 0041, and 0063-0064 including predetermined operation information targeted or destined to common language speakers);
a server that receives an instruction corresponding the audio-based operation received by the audio input-output device (the server of further at least para. 0037-0038, 0041, and 0063-0064 further configured to receive audio inputs for translation, interpretation and processing comprising an implied predetermined instruction as cited in at least para. 0063-0064 corresponding the audio-based operation received by the audio input-output device);
an apparatus that executes a job transmitted from the server (further teaches the modules and uplink device of at least para. 0037-0038, 0041, 0063 may be part of apparatus 104 residing in the server which are configured to transmit data to apparatus  304 of at least para. 0063-0064 converted and translated text and to display or output the text as an executed job transmitted from the server);
wherein the server includes circuitry configured to: 
receive audio-based operation information indicating the audio-based operation received by the audio input-output device (at least para. 0037-0038, 0041);

and instruct the apparatus to execute the job converted from the audio-based operation information (the transmitted data to apparatus 304 of at least 0063-0064 is understood in the art as an understood instruct to output data in an output form such as on a display email or the like indicative of said execute job instruct converted from the audio-based operation information).
   However, Zurek is silent regarding wherein specifically an image forming apparatus that executes a job transmitted from the server; and said server includes circuitry configured to: convert said received audio-based operation information into said job interpretable by the image forming apparatus; and instruct said image forming apparatus to execute said job.
    Buser teaches at least in para. 0030-0032 a 3-D printer, user devices and a remote server each collectively including audio input-output device, at least the server further configured with circuitry to receive audio-based operation information indicating the audio-based operation received by the audio input-output device, convert said received audio-based operation information into said 

    Regarding claim 2 (according to claim 1), Zurek further teaches wherein the circuitry displays, on a display provided for the apparatus, a screen described in a language used for the audio-based operation (based on the voice input of at least para. 0037, 0040-0041, displays in at least para. 0063-0064, on a display provided for the apparatus 304, a screen described in a language used for the audio-based operation).
      However, is silent regarding specifically displays, on a display provided for the image forming apparatus, a screen described in a language used for the audio-based operation.
   Buser further teaches the printer of at least para. 0030-0032 and 0067 includes display 410 displays, on the printer screen described in a predetermined language used for the audio-based operation of at least para. 0030-0032. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zurek in view of Buser to include 


      However, is silent regarding specifically displays, on the display provided for the image forming apparatus, a screen described in a specific language specified by a specific language type interpretable by the audio input-output device.
    Buser further teaches the executed job instruct of at least para. 0030-0032 further leads while executing the job to display on the display screen data targeted in at least para. 0074-0075, and 0080 to at least the user profile information, stored user data which obviously comprises a screen described in a specific language specified by a specific language type interpretable by the audio input-output device when receiving originally the audio data of at least para. 0030-0032. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zurek in view of Buser to include wherein displays, on said display provided for the image forming 


        Regarding claim 4 (according to claim 2), Zurek further teaches wherein further comprising a memory that stores information associating one or more phrases and one or more language types (the server of at least para. 0037, 0040-0041, embodying at least in a case apparatus 104 comprises said memory that stores information associating one or more phrases and one or more language types input in at least para. 0040-0041), wherein the circuitry displays, on the display provided for the apparatus, the screen described in a specific language specified by any one of the phrases used for the audio-based operation (based on further voice input by the audio input-output device of at least para. 0037, 0040-0041, displays in at least para. 0063-0064, on a display provided for the apparatus 304, the screen described in a specific language specified by any one of the phrases used for the audio-based operation).
      However, is silent regarding specifically wherein displays, on the display provided for the image forming apparatus, the screen described in a specific language specified by any one of the phrases used for the audio-based operation.
    Buser further teaches the executed job instruct of at least para. 0030-0032 further leads while executing the job to display on the display screen data targeted in at least para. 0074-0075, and 0080 to at least the user profile information, stored user data which obviously comprises display a screen described in a specific 

     Regarding claim 6 (according to claim 2), Zurek further teaches wherein the memory further stores information associating device identification information identifying the audio input-output device and one or more languages used for the audio-based operation (the server of at least para. 0040-0041 is further configured as implied to identify spoken and understood languages of associated devices of at least para. 0040-0041 and 0063-0064 based on at least obviously stored information associating device identification information identifying source and target audio input-output device and one or more languages used for the audio-based operation), wherein the circuitry displays, on the display provided for the apparatus, the screen described in a given language specified by the device identification information identifying the audio input-output device that receives the audio-based operation based on the information associating the device identification information and the one or more languages (based on further voice input by the audio input-output device of at least para. 0037, 0040-0041, displays 
      However, is silent regarding specifically wherein displays, on the display provided for the image forming apparatus, said screen described in a given language specified by the device identification information identifying the audio input-output device that receives the audio-based operation based on the information associating the device identification information and the one or more languages.
    Buser further teaches the executed job instruct of at least para. 0030-0032 further leads while executing the job to display on the display screen data targeted in at least para. 0074-0075, and 0080 to at least the user profile information, stored user data which obviously comprises display a screen described in a specific language specified by a specific language type interpretable by the audio input-output device which obviously described information to be displayed such as in the given language specified by the device identification information identifying the audio input-output device that receives the audio-based operation and further based on the information associating the device identification information and the one or 

     Regarding claim 7, Zurek teaches an method of processing information using an audio-based operation (the system of at least para. 0082, and 0063-0064 teaches at least modules 202, 206, and 304 of an audio-based with said method of processing information system configured to receive from at least a plurality of smart devices audio-based input or operation including at least a user lecture targeted to fellow conferences and send wherein processed associated data to transmitted target conferences devices based on the received audio), 
comprising: 
 receiving audio-based operation information indicating an audio-based operation received by an audio input-output device (receiving by the audio input-output device user audio lecture information from at least a first device of at least para. 
converting the received audio-based operation information into a job interpretable by an apparatus (the translation and transcription of further para. 0037-0038, 0041, 0063-0064 further comprises converted received audio-based operation information into a job interpretable by the apparatus 304 of at least para. 0064 which may be outputted on a display means, email and the like); and 
instructing the apparatus to execute the job converted from the audio-based operation information (the transmitted data to apparatus 304 of at least 0063-0064 is understood in the art as an understood instruct to output data in an output form such as on a display email or the like indicative of said execute job instruct converted from the audio-based operation information).
   However, Zurek is silent regarding wherein specifically converting said received audio-based operation information into a job interpretable by an image forming apparatus; and 
instructing the image forming apparatus to execute said job converted from the audio-based operation information.
    Buser teaches at least in para. 0030-0032 a 3-D printer, user devices and a remote server each collectively including audio input-output device, at least the server further configured with circuitry to receive audio-based operation 

     Regarding claim 8, Zurek teaches an non-transitory computer readable storage medium storing one or more instructions that, when performed by one or more processors, cause the one or more processors to execute a method of processing information using an audio-based operation (the system of at least para. 0013 and 0082 teaches at least said computer readable storage medium of an audio-based system comprising with said method of processing information system configured to receive from at least a plurality of smart devices audio-based input or operation including at least a user lecture targeted to fellow conferences and send wherein processed associated data to transmitted target conferences devices based on the received audio), 
the method comprising: receiving audio-based operation information indicating an audio-based operation received by an audio input-output device (receiving by the audio input-output device user audio lecture information from at least a first device 
converting the received audio-based operation information into a job interpretable by an apparatus (the translation and transcription of further para. 0037-0038, 0041, 0063-0064 further comprises converted received audio-based operation information into a job interpretable by the apparatus 304 of at least para. 0064 which may be outputted on a display means, email and the like); and 
instructing the apparatus to execute the job converted from the audio-based operation information (the transmitted data to apparatus 304 of at least 0063-0064 is understood in the art as an understood instruct to output data in an output form such as on a display email or the like indicative of said execute job instruct converted from the audio-based operation information).
   However, Zurek is silent regarding wherein specifically converting said received audio-based operation information into a job interpretable by an image forming apparatus; and 
instructing the image forming apparatus to execute said job converted from the audio-based operation information.
    Buser teaches at least in para. 0030-0032 a 3-D printer, user devices and a remote server each collectively including audio input-output device, at least the server further configured with circuitry to receive audio-based operation 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Zurek in view of Buser, and further in view of Rao et al (US  2019/0080692, A1).

     Regarding claim 5 (according to claim 4), Zurek in view of Buser are silent regarding specifically wherein the memory further stores one or more particular phrases used for activating the audio input-output device and the one or more language types in association with each other, wherein the circuitry displays, on the display provided for the image forming apparatus, the screen described in a specific language specified by any one of the particular phrases used for activating the audio input-output device.
    Rao teaches in at least para. 0017 and 0040 a plurality of smart devices configured to receive based on implied stored data one or more particular phrases 

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        6/16/2021